Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
DETAILED ACTION
As filed, claims 1-15 are pending; of which claims 1 and 2 are amended. Claims 13-15 are newly added.   Claims 5-12 are withdrawn from consideration as pertaining to nonelected invention. The Examiner of your application at USPTO has been changed. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/25/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Affidavit or Declaration Under 37 CFR 1.132
           The declaration under 37 CFR 1.132 filed 05/25/2021 by Mr. Pixu Li is acknowledged. The rejection of instant claims as set forth in the previous office action are withdrawn upon further consideration and in view of new pertinent prior art cited herein.
Response to Amendment/Arguments
	Applicant’s amendments and arguments filed 5/25/2021 have been fully considered and entered. 
The rejection of claims 1-2 under 35 U.S.C, 112, 1st paragraph is withdrawn per amendments to specify chiral column.
2.The rejection of claims 1-2 under 35 U.S.C. 103 over Kenda (J. Med. Chem., 2004, vol. 47, p. 530-549) in view of Porter (Pure & Appl. Chem., 1991, Vol. 63, No. 8, p. 1119-1122) and CAIRA Journal of Chemical Cystallography, 1996, Vol. 26, p. 117-122) is withdrawn in view of new pertinent prior art cited herein.
3.The rejection of claims 3 and 4 under 35 U.S.C. 103 over SURTEES US Pub No. 2008/0009638, pub. 01/10/2008) and KENDA (J. Med. Chem., 2004, vol. 47, p. 530-549) is withdrawn in view of new pertinent prior art cited herein.
Election/Restrictions
Applicant’s election of Group I, drawn to claims 1-4, in the reply filed on 01/20/2020 is acknowledged. 
Claims 5-12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/20/2020.
 Newly added claims 13-15 are encompassed in Group I and are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to stereoselective process of making the compound of formula XII (brivaracetam) from the compound of formula X wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC
separation of the compound of formula XII, but, since the claims do not set
forth any steps involved in the method/process, it is unclear what method/process
applicant is intending to encompass. A claim is indefinite where it merely recites a
use without any active, positive steps delimiting how this use is actually practiced.
Claim 1 is therefore rendered indefinite.
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.Claims 1-2, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kenda,  J. Med. Chem., 2004, vol. 47, p. 530-549 (cited in PTO892 mailed 8/20/2020) and US 8957226, by Ates et al. Feb. 17, 2015 (“the ‘226 patent”; cited in PTO 892 attached herewith) and further in view of March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155 (cited in PTO892 attached herewith).

Claim 1 is drawn to stereoselective process of making the compound of formula XII (brivaracetam) from the compound of formula X wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC separation of the compound of formula XII.
The article by KENDA teaches synthesis of 4-Substituted Pyrrolidone Butanamides as therapeutical agents with significant antiepileptic activity; particularly 2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide 83α (ucb  34714; aka brivaracetam) was found to be more potent antiseizure agents (same utility as claimed application).


KENDA discuss the synthesis of compounds 83β and 83α, which correspond to (2S)-2-[2-oxo-4-propylpyrrolidin-1-yl]butanamide 
    PNG
    media_image1.png
    170
    156
    media_image1.png
    Greyscale
(see p. 546).  This compound is synthesized by method D-1, which is shown below.  
    PNG
    media_image2.png
    173
    442
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    118
    147
    media_image3.png
    Greyscale
  
Within Method D-1, the final product 83 is stated to be (2S)-2-[2-oxo-4-propylpyrrolidin-1-yl]butanamide.  As a result, the corresponding starting materials would have to be R1 = H, R2 = ethyl, Y is OEt for compound 26 and R3 = H, one of R4 and R’4 = H and the other is propyl, R5 = H, X is I and Z = Cl for compound 82, which correspond to starting materials of 2-aminobutanamide (as defined in claims 2, 13,14) and a compound of formula X (as defined in claims 1 and 2, 13,14).  The reaction is performed with KOH, which is a base.  KENDA further teaches that Method D-1 uses optically pure 2-aminoalkylamides, which would correspond to (S)-2-aminobutanamide of instant claims. 

    PNG
    media_image4.png
    265
    456
    media_image4.png
    Greyscale

The difference between the prior art of KENDA and the instant claims is that KENDA teaches synthesis of compounds 83β and 83α through the reaction of racemic mixture of 4-halobutanoic acid derivatives (compound 82a) with optically pure 2-aminobutanamide to give (2S)-2-[2-oxo-4-propylpyrrolidin-1-yl]butanamide rather than reaction of only the (R) isomer of the 4-halobutanoic acid derivative with pure (2S)-2-aminobutanamide as taught by the instant claims.  Further KENDA exemplifies the synthesis with 3-(iodomethyl)hexanoic acid chloride, which corresponds to compound X except that there is substituted with I group instead of  Cl group.  Regarding the nature of halogen, halogens are equivalent substitutions.  See Ex parter Wiseman, 98 USPQ 277 (1953).
However, KENDA specifically discuss that compound 83α which corresponds to (2S)-2-[(4R)-2-oxo-4-propylpyrrolidin-1-yl]butanamide as the most interesting clinical candidate since it is 10 times more potent than levetiracetam and possesses significant efficacy (see p. 539).  KENDA teaches synthesis of compound 82a as the racemate.
    PNG
    media_image5.png
    284
    656
    media_image5.png
    Greyscale
 (see Scheme 7, p. 536).  
Given that KENDA teaches the clinical importance of compound 83α, brivaracetam, one of ordinary skill in the art would be motivated to find a synthetic pathway directed to only this particular isomer by starting with only the (R) form of 4-halobutanoic acid derivatives (aka the R form of compound 82a and then reacting said compound with (2S)-2-aminobutanamide.  As the (R) form of 4-halobutanoic acid derivatives is synthesized through 3-(iodomethyl)hexanoic acid chloride, it would follow that one would want to start with the appropriate enantiomer of 3-(iodomethyl)hexanoic acid chloride.  The chemical process that is occurring is an expected reaction. The process is deemed obvious to one of ordinary skill in the art since it involves a predictable and expected reaction. In re Durden, 763 F.2d 1405. 226 U.S. P.Q. 359 (Fed, Cir. 1985).
Moreover, with regard to stereoselective  synthetic methodology to prepare optically pure brivaracetam by caring the synthesis using  optically pure starting materials, such strategy is known in the prior art of the ‘226 patent, analogue prior art drawn to preparation of optically pure brivaracetam.
The ‘226 patent teach stereoselective synthesis of 2-oxo-pyrrolidin-1-yl derivatives such as brivaracetam (I)  from  optically enriched or substantially optically pure 4-substituted-pyrrolidin-2-ones of formula (III) and intermediates compounds of formula (VI)  (abstract; col1;col 8 line 50-67).
Disclosed on col 11 lines 41-67 of the ‘226 patent is that the use of optically enriched 4-substituted-pyrrolidin-2-ones of formula (III) and compounds VIa as synthetic intermediates which correspond to claimed formula XIIa (instant claims 1, 13, 15) for producing compounds of formula IVa e.g. brivaracetam which correspond to claimed formula XII:

    PNG
    media_image6.png
    186
    376
    media_image6.png
    Greyscale

The ‘226 discuss aspects of stereselective process by using optically enriched or substantially optically pure starting materials and intermediates thereof: 
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


where in R5 is a C1-4 alkyl 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (col13 lines 50-65).

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
(col 9).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
(col 10).
The reference discuss that the recycling of compounds (VI) wherein stereogenic center (2”) has the undesired configuration (R ): 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

The ‘226 patent specifically teach that  the strategy of using optically enriched or substantially optically pure 4-substituted-pyrrolidin-2-ones presents the advantages of reducing the proportion of undesired stereoisomers of 2-oxo- pyrrolidin-1-yl derivatives (IV) and (VI) generated in the course of reaction, thereby increasing productivity of the overall process (col 8 lines 27-33).
Regarding the proviso of instant claim 1 “wherein the process is free of a step of conducting chiral column chromatography purification or chiral HPLC
separation of the compound of formula XII” the ‘226 patent discuss on col 10 lines 16-25 recrystallization as alternative purification method to isolate diastereoisomers:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

 Therefore the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide some suggestion that would have motivated the skilled artisan to adopt a strategy for stereoselective synthesis of brivaracetam by using optically pure starting materials. 
A person having ordinary skill in the relevant art would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers and utilize such optically pure materials in a stereoselective synthesis to obtain a desired steroisomer and further discuss fractional crystallization as alternative to chiral chromatography separation See, e.g., March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155.  
A person having ordinary skill in the relevant art would understand that racemic mixtures should be separated into the optical isomers and screened separately.  Thus, the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for properties potential. 
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The motivation to react only the (R) isomer of 4-halobutanoic acid with (2S)-2-aminobutanamide would derive from (C) or (D) from KSR. 
Based on the combined teaching of prior art, regarding  the synthesis of the isomer compound 83α by Kenda, one of ordinary skill in the art would be motivated to adopt a stereoselctive  synthetic pathway directed only towards that particular isomer by starting with the appropriate enantiomer using the discussed by the ‘226 patent who teaches stereosynthesis of brivaracetam  using optically pure starting materials and optical resolution of racemates by crystallization and have reasonable expectation of success in producing the claimed invention because: 1) Kenda teach that brivaracetam is of  particular  clinical importance; 2) the ‘226 patent teach that using optically pure starting materials in stereoselective synthesis  of brivaracetam has the advantage of reducing the proportion of undesired stereoisomers generated in the course of reaction, thereby increasing productivity of the overall process.  In this particular case, it would be using the appropriate enantiomer of 3-(iodomethyl)hexanoic acid chloride as starting material in the stereoselective synthesis of brivaracetam.
Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.
Please note that if Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02.
2.Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 8957226, by Ates et al. Feb. 17, 2015 (“the ‘226 patent”; cited in PTO 892 attached herewith) in view of March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155 (cited in PTO892 attached herewith) and Real World Drug Discovery, Rydzewski (2008), 42-43 (cited in PTO892 attached herewith).

Instant claim 3 pertains to compound having a formula of XII-a having a purity of at least 98% ee.
The ‘226 patent teach optically enriched or substantially optically pure 4-substituted-pyrrolidin-2-ones of formula (III), and their uses for the synthesis of compound of formula (IV) and compounds of formula (VI)  (col 8 line 50-67) which are intermediates in the process of  manufacturing 2-oxo-pyrrolidin-1-yl derivatives, such as (2S)-2-[( 4R)-2- oxo-4-propyl-pyrrolidin-1-yl]butanamide (1) (abstract; col1).
Disclosed on col 11 lines 41-67 of the ‘226 patent is that the use of optically enriched 4-substituted-pyrrolidin-2-ones of formula (III) and compounds VIa as synthetic intermediates for producing compounds of formula IVa e.g. brivaracetam: same utility as claimed compound XII-a for producing brivaracetam: 

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


where in R5 is a C1-4 alkyl 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (col13 lines 50-65).


    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

The ‘226 patent teach on col. 26 compound VIab which corresponds to claimed formula XII-a wherein R is methoxy.
 Regarding the a purity of at least 98% ee of stereoisomers the prior art teach that optically pure or enriched materials are utilized”

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Applicants compound(s) fall within the scope of the above formula VI or VIa of ‘226 patent.
Shown in Table below are the compounds for prior art and claimed compound as disclosed on Registry data base for compositions:  compound of formula VIa wherein R is methyl which correspond to claimed formula XII-a wherein R is OMe:
Compound of ‘226 patent
Claimed compound of formula XII-a 
RN   930123-52-7  CAPLUS      
CN   1-Pyrrolidineacetic acid, α-ethyl-2-oxo-4-propyl-, methyl ester,
     (4R)-  (CA INDEX NAME)
  

    PNG
    media_image17.png
    290
    349
    media_image17.png
    Greyscale



RN   2052297-80-8  CAPLUS      
CN   1-Pyrrolidineacetic acid, α-ethyl-2-oxo-4-propyl-, methyl ester,
     (αS,4R)-  (CA INDEX NAME)
  

    PNG
    media_image18.png
    290
    349
    media_image18.png
    Greyscale


 
Furthermore, stereochemistry of compounds (VI) is disclosed on col 9-10 .
The reference discuss that the recycling of compounds (VI) wherein stereogenic center (2”) has the undesired configuration (R ): 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

The ‘226 patent specifically teach that strategy of using optically enriched or substantially optically pure 4-substituted-pyrrolidin-2-ones presents the advantages of reducing the proportion of undesired stereoisomers of 2-oxo- pyrrolidin-1-yl derivatives (IV) and (VI) generated in the course of reaction, thereby increasing productivity of the overall process (col 8 lines 27-33).
Therefore the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide the  suggestion that would have motivated the skilled artisan to separate the S,R isomer which is valuable intermediate in producing brivaracetam.
Furthermore, the disclosure of a racemic mixture renders either enantiomer obvious. 
A person having ordinary skill in the relevant art would have the knowledge and skill to resolve a racemic mixture of enantiomers into optical isomers.  See, e.g., March’s Advanced Organic Chemistry (5th Ed. 2001), 151-155.  
A person having ordinary skill in the relevant art would understand that racemic mixtures should be separated into the optical isomers and screened separately.  Thus, the production of a mixture or of one particular optical isomer is itself motivation to produce the opposite optical isomer because all three substrates would need to be screened for therapeutic/ organoleptic properties potential. See, e.g., Real World Drug Discovery, Rydzewski (2008), 42-43.
The Examiner relys on secondary references, such as advanced organic chemistry textbooks or books that discuss the process of drug development, in light of the high level of education and skill in the relevant art, to establish that one enatiomer is not patentably distinct from another or a racemic mixture of both without some showing of unexpected results.  This is so because the books demonstrate that the isolation of both optical isomers is routine in lead compound development.  It is obvious to a skilled artisan that one enantiomer is going to be more active than the other (i.e. may find levorotatory enantiomer “S” is more active than the dextrorotatory “R”).
The chemical formula inherently encompasses any of its forms (see Shering Corp. v Geneva, 67 USPQ2d 166). 
Accordingly, applicants' claimed compounds are inherently present in the compound of formula VI and VIa of the cited prior art and therefore, claim 3 is rendered obvious.
Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed compounds XII-a and the compounds disclosed by prior art are distinct, the claim is  considered prima facie obvious.
3.Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kenda J. Med. Chem., 2004, vol. 47, p. 530-549 (cited in PTO892 mailed 8/20/2020) and further in view of Thornber, Chem. Soc. Rev.,1979, 563-580 (cited in PTO-892 attached herewith).
The article by Kenda teaches the compound 3-(iodomethyl)hexanoic acid chloride, which corresponds to claimed compound X except that there is an I rather than Cl.  It is well known that halogens are equivalent substitutions.  See Ex parter Wiseman, 98 USPQ 277 (1953).  
Moreover, the article by Thornber, drawn to drug design and development, which is a highly unpredictable art, specifically teach that iodide is functional equivalent to Br, Cl, F (Table 1 page 564, where I, Br, Cl, I are listed as univalent groups) and discuss systematic molecular modifications can be made to a known substrate (replacement of a group based on reactivity, electronic, steric factors) in order to obtain new compounds (page 565). 
As such, Thornber shows that replacing chloride for iodide is known in the prior art, and so one skilled in the art would have reasonable expectation of success when making the iodide for chloride structural modification of a compound, even in a less predictable art of drug discovery. 
In regards to claimed stereoisomer compound X, a stereoisomer is not patentable over its known racemic mixture unless it possesses unexpected properties not possessed by the racemic mixture. See In re Anthony, 162 USPQ 594, 596 (1969) and In re Adamson, 125 USPQ 233, 234 (1960).  In order to patent an optical isomer, it is necessary to show that they possess "qualities [which] are utterly unobtainable" in the racemic mixture. Sterling Drue v. Watson, 108 USPQ 37. Note also, Pfizer v. Int. Rectifier Corp., 190 USPQ 273, 280; v. Cienerex, 174 USPQ 65. See also, In re Volweiler, 146 USPQ 137 (requiring that the claimed component of an old mixture "be so different in properties and uses as to be in effect a new compound").  A mere improvement in properties does not necessarily suffice. Weijland, 69 USPQ 86; Ex parte Hald, Paper 15 in U.S. Patent No. 2,647,145; Ex parte Cavallito, 89 USPQ 449. The reference does not have to suggest resolution of the racemate.  One skilled in the art is presumed to be able to do so.   The fundamentals of optical activity and stereoisomerism are well known to persons having ordinary skill in the art.  A person having ordinary skill in the art would have known how to resolve the racemic mixture and would have been motivated to do so with the reasonable expectation of achieving enantiomers having substantially different pharmacological activity.  It appears as though applicant has determined experimentally what a person of ordinary skill in the art would have expected, namely, that the racemic mixture of the prior art may be separate (+) and ( - ) enantiomers possessing substantially different pharmacological activity. This is an expected result.  It is established that expected beneficial results are evidence of obviousness of a claimed invention just as unexpected beneficial results are evidence of unobviousness.  In re Skoll, 523 F.2d 1392, 187 U.S.P.Q. 481 (C.C.P.A. 1975); In re Skoner, 517 F.2d 947, 186 U.S.P.Q. 80 (C.C.P.A. 1975; In re Gershon, 372 F.2d 535, 152 U.S.P.Q. 602 (C.C.P.A. 1967).
Therefore, based on structural similarity of the compound disclosed in the prior art, and evident substitution of halogen for halogen structural modification as discussed by Thornber, the instant compound is found to be prima facie obvious over the compound of the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11 of Wang et al. U.S. Patent No. 10.221,134.
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim synthesis brivaracetam from formula X.
Instant claims are drawn to:

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

 The claims of the ‘134 patent are drawn to producing brivaracetam from formula X.

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

Conclusion
No claims allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622